Name: Commission Regulation (EEC) No 991/91 of 23 April 1991 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/ 16 Official Journal of the European Communities 24 . 4. 91 COMMISSION REGULATION (EEC) No 991/91 of 23 April 1991 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain the situation of the market in Spain , an increase in the indicative ceiling cannot be contemplated ; Whereas, as a definitive measure as referred to in Article 85 (3) of the Act of Accession, the abovementioned interim protective measures should be confirmed in order to prevent any disturbance on the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 1 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted at 31 December 1985 and Spain (J), as last amended by Regulaticpn (EEC) No 840/91 (4), sets the annual indica ­ tive ceiling for imports into Spain of certain beef and veal products ; Whereas STM licences issued in response to applications lodged from 11 to .15 March 1991 have exhausted that fraction of the indicative ceiling set aside for the first quarter of 1991 for fresh or chilled meat ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulation (EEC) No 657/91 (5) ; whereas definitive measures must be adopted ; whereas, in view of HAS ADOPTED THIS REGULATION : Article 1 For fresh or chilled beef or veal : 1 . the issuing of STM licences in response to applications lodged from 11 to 15 March 1 99 1 is hereby definiti ­ vely discontinued ; 2. further applications for STM licences may be lodged from 18 March 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . 2) OJ No L 293, 27 . 10 . 1988 , p. 7 . (') OJ No L 382, 30 . 12. 1989 , p . 62 . (4) OJ No L 85, 5. 4 . 1991 , p. 23 . O OJ No L 73 , 20 . 3 . 1991 , p. 17 .